Bigelow, C. J.
The line which marks and separates the respective duties and functions of the court and jury is certain and well defined. The difficulty arises in determining on which side of this line particular cases fall; that is, in deciding whether a case presents only a question of law, or involves an inquiry into facts and the inferences deducible from them. Certainly the court in all cases should be scrupulously careful not to invade the province of the jury by undertaking to decide on the weight or effect of evidence, or by refusing to submit to their consideration any question of fact, material to the issue, which may be in dispute between the parties. On the other hand, it is the clear duty of the court to decide on the legal effect of the evidence, and to say whether it is such as to entitle a party to a verdict; otherwise, the jury might be called on to decide a pure question of law. It may be said generally that it is the duty of the judge to decide whether there is any evidence ; of the jury to determine upon its sufficiency. This may be illustrated by an example. Suppose the facts of a case were stated in the form of a special verdict in favor of a plaintiff. This would be supported if the facts so found comprehended all the material averments necessary to maintain the *506action. But if upon them, with all possible inferences which reasonable men might draw therefrom, there was an absence of an essential element which it was incumbent on the plaintiff to establish, there can be no doubt it would be the plain duty of the court to say, as a matter of law, that he had failed to maintain his action. In like manner, when the evidence offered by a party wholly fails to prove a material allegation, it is the province of the court to decide that no case is proved which can in law support a finding in his favor. In such case, the testimony furnishes nothing for the consideration of the jury, and it is as much the duty of the court to determine that there is no evidence to sustain the action, as to exclude evidence on the ground of its irrelevancy. If however there is a dispute about the facts, or the credibility of witnesses is drawn in question, or a material fact is left in doubt by the testimony, or there are inferences to be drawn from the facts in proof, then it would be proper to submit the case to the consideration and determination of a jury. Company of Carpenters v. Hayward, 1 Doug. 374. Mitchell v. Williams, 11 M. & W. 216. Doyle v. Wragg, 1 Fost. & Finl. 7. Stormont v. Waterloo Life & Casualty Assurance Co. 1 Fost. & Finl. 22. Sawyer v. Nichols, 40 Maine, 216.
In the case at bar, there is no dispute about any of the material facts upon which the plaintiff rests her claim to damages. If there is any discrepancy in the statements of the witnesses, the points of difference do not change in any degree the legal aspect of the case. The plaintiff not .only failed to offer any evidence of ordinary care on her part at the time of the occurrence of the accident, but it appears on the estimony adduced by her in support of her case, that she was guilty of negligence, which contributed to produce the injury of which she complains. One of two facts is established by the proof. After the train had started and was in motion, the plaintiff either passed out of the door and was on the platform of the car for the purpose of attempting to leave it, or she actually stepped from the platform of the car upon that in front of the station. While thus situated, she was thrown down and *507injured. It was therefore her attempt to leave the train, after it was in motion, that directly tended to bring about the casualty which occurred. Now it cannot be doubted that the well known hazards of transportation on railroads, and the unprotected and exposed situation of persons standing on the platform of the car or attempting to leave it when the train is about to start or is actually in motion, render it unsafe for passengers to place themselves in such a situation, and preclude the idea that due care can be exercised under such circumstances. In the absence of anything to create excitement or cause alarm, the attempt to leave a car, while the train is in motion, by passing to the outside or stepping off, is prima facie evidence of carelessness. So it was decided to be by the court in Lucas v. New Bedford & Taunton Railroad, 6 Gray, 64, in which it was held that the plaintiff was wanting in ordinary care in attempting to leave the cars when they were in motion.
But it is urged in behalf of the plaintiff that the case at bar is distinguishable from the case just cited, because in that case the plaintiff at the time of the accident had no right to be in the cars, whereas in the case at bar the plaintiff was a passenger and was lawfully attempting to leave the train when she received the injury. The facts are so ; but we do not see that they at all affect the principle applicable to this case. There is no evidence that anything happened which ought to have excited the plaintiff, or that she was placed in circumstances which occasioned her any alarm, or disturbed her thoughts or distracted her attention. She knew that the cars were in motion, and persisted notwithstanding in her efforts to leave the train. If she had remained in the car she would have been exposed to no danger. But in trying to get off after the train was in motion, she took the risk on herself of the consequences which might follow from such an act of carelessness.
It was also urged by the counsel for the plaintiff that the fact of negligence is of such a complex nature that it cannot in any case be passed on by the court, but must necessarily be submitted to the jury for their determination. But we are unable to see any foundation for such an argument. If due *508care is susceptible of being established by proof, surely there can be no difficulty in determining whether there is an absence of any proof to establish it. The argument proves too much; because, if well founded, there is no case in which the court could decide the question. But this is not so. Suppose a man riding in a car thrusts his arm out of the window, so that it comes in contact with a post erected to support a bridge ; or, when the cars are in motion at a rate exceeding twenty miles an hour, without any cause for alarm, recklessly jumps from the train. In such cases, it could not be said that there was any proof of due care to be passed on by the jury, and it would be an idle ceremony to go through the form of submitting the case to their consideration. So in the present case, the plaintiff attempted to leave the car while the train was in motion. This is conceded. There was therefore no proof of due care, and no facts were shown from which any inference of such care could by possibility be drawn by reasonable men, which would support a verdict for the plaintiff. Judgment on the verdict.